Exhibit 10.1

 

NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM OR
IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

 

MMA MEDIA INC.

 

Amended and Restated Senior Secured Convertible Promissory Note

 

Dated as of January 9, 2008

 

This amended and restated senior secured convertible promissory note (the
“Note”) is issued by MMA MEDIA INC., a Delaware corporation (the “Company”), to
Tapirdo Enterprises, LLC, a California limited liability company and its
successors and assigns (the “Holder”), as the assignee of the Original Note (as
defined below), pursuant to a Securities Purchase Agreement, dated as of January
7, 2008, by and between Jared Kaban (“Kaban”) and the Holder, whereby, among
other things, Kaban assigned the Original Note to the Holder.

 

This Note amends, restates and replaces in its entirety the original senior
secured convertible promissory note dated as of August 27, 2007 (together, the
“Original Note”) in the principal amount of $250,000 (the “Loan”), which was
issued to Kaban pursuant to a Securities Purchase Agreement, dated as of August
27, 2007, by and between the Company and Kaban (the “Purchase Agreement”).

 

FOR VALUE RECEIVED, the Company hereby promises to repay the Loan in accordance
with the provisions hereof.

 

1.             Definitions.

 

In addition to the terms defined elsewhere in this Note: (a) capitalized terms
that are not otherwise defined herein have the meanings given to such terms in
the Purchase Agreement; and (b) the following terms have the meanings indicated:

 

(a)                  “Bankruptcy Event” means any of the following events: (i)
the Company commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company; (ii) there is commenced against the Company any such case or proceeding
that is not

 

--------------------------------------------------------------------------------


 

 

dismissed within 60 days after commencement; (iii) the Company is adjudicated
insolvent or bankrupt or any order of relief or other order approving any such
case or proceeding is entered; (iv) the Company suffers any appointment of any
custodian or the like for it or any substantial part of its property that is not
discharged or stayed within 60 days; or (v) the Company makes a general
assignment for the benefit of creditors.

 

(b)                 “Business Day” means any day except Saturday, Sunday and any
day which shall be a federal legal holiday or a day on which banking
institutions in the State of California are authorized or required by law or
other governmental action to close.

 

(c)                  “Common Stock” means the common stock of the Company, par
value $0.001 per share, and any securities into which such common stock may
hereafter be reclassified.

 

2.             Issuance of Common Stock; Adjustments.

 

(a)                  In exchange for the Loan, the Company shall, upon demand by
the Holder, issue to the Holder 30,000,000 newly issued, restricted shares of
Common Stock in full satisfaction of the repayment of the Loan.  The Common
Stock shall be issued to the Holder within three Business Days of the Holder’s
written demand to the Company for the repayment of the Loan in accordance with
the notice provisions set forth in Section 4 of this Note.

 

(b)                 In the event the Company should at any time or from time to
time after the date hereof fix a record date for the effectuation of a split or
subdivision of the outstanding shares of Common Stock, declare a dividend or
other distribution payable in additional shares of Common Stock or other
securities or rights convertible into, or entitling the holder thereof to
receive, directly or indirectly, additional shares of Common Stock (hereinafter
referred to as “Common Stock Equivalents”), combine its outstanding shares of
Common Stock into a lesser number of shares or issue by reclassification of its
shares of Common Stock any shares of its capital stock, without payment of any
consideration by the holders of Common Stock or Common Stock Equivalents, then,
as of such record date (or the date of such dividend, distribution, split,
subdivision, combination or reclassification if no record date is fixed), the
number of shares of Common Stock issuable pursuant to this Note shall be
adjusted in proportion to such change in the number of outstanding shares of
Common Stock.

 

3.             Events of Default.

 

(a)                  An “Event of Default”, wherever used herein, means either
of the following events:

 

(i)                     any default in the repayment of the Loan or other
charges in respect of this Note, as and when the same shall become due and
payable (whether upon demand or otherwise);

 

 

2

--------------------------------------------------------------------------------


 

 

(ii)                  the occurrence of a Bankruptcy Event; or

 

(iii)               the Company shall commit any material breach or default of
any material provision of this Note, the Purchase Agreement, the Warrant
Agreement or the Security Agreement, which is not cured within the time
prescribed herein or therein, if any.

 

(b)                 Upon an Event of Default, the Holder may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.

 

4.             Notices.

 

Any notice, demand or request which may be permitted, required or desired to be
given in connection with herewith shall be given in writing and directed to the
parties hereto as follows:

 

If to the Company, addressed as follows:

 

MMA Media Inc.
9440 Little Santa Monica Boulevard, Suite 401
Beverly Hills, California 90210
Attention: Michael Kurdziel
Facsimile No.: 310-402-5937

 

 

 

If to the Holder, addressed as follows:

 

Tapirdo Enterprises, LLC
9440 Little Santa Monica Boulevard, Suite 401
Beverly Hills, California 90210
Attention: Adam Roseman
Facsimile No.: 310-402-5932

 

Notices shall be deemed properly delivered and received when delivered to the
primary notice party (without regard to the copied parties) (i) if personally
delivered, upon receipt or refusal to accept delivery, (ii) if sent via
facsimile, upon mechanical confirmation of successful transmission thereof
generated by the sending telecopy machine, (iii) if sent by a commercial
overnight courier for delivery on the next business day, on the first business
day after deposit with such courier service (or the third business day if sent
to an address not in the United States), or (iv) if sent by registered or
certified mail, five days after deposit thereof in the U.S. mail.  Any party may
change its address for delivery of notices by properly notifying the others
pursuant to this Section 4.

 

5.             Security.

 

This Note is secured pursuant to the Security Agreement of the Company dated as
of August 27, 2007.

 

 

3

--------------------------------------------------------------------------------


 

 

6.             Registration Rights.

 

(a)                  Demand Registration.  The Holder of a majority of the
shares of Common Stock underlying this Note may request that the Company
register, at the Company’s expense (a “Demand Registration”), the Common Stock
underlying this Note, including any shares of Common Stock issuable to the
Holder pursuant to Sections 6(a)(i) and 6(a)(ii) of this Note (collectively, the
“Registrable Securities”), pursuant to the Securities Act of 1933, as amended
(the “Securities Act”).  The Company shall file a registration statement with
the Securities and Exchange Commission (the “Commission”) covering the
Registrable Securities (“Demand Registration Statement”) requested to be
registered pursuant to this Section 6(a) for an offering to be made on a
continuous basis pursuant to Rule 415 promulgated under the Securities Act on
Form S-3 (or on such other form appropriate for such purpose) within 30 days of
the Company's receipt of a Demand Registration.  The Company shall cause such
Demand Registration Statement to be declared effective by the Commission within
120 days following the Company's receipt of the Demand Registration.  A
registration statement will not count as a Demand Registration until it has
become effective and includes 100% of the Registrable Securities requested to be
included in the Demand Registration Statement.  The Company shall maintain the
effectiveness of the Demand Registration Statement filed pursuant to this
Section 6(a) until the earlier of (i) the date of sale of all Registrable
Securities or (ii) 24 months from the effective date of the Demand Registration
Statement.

 

(i)                     If the Demand Registration Statement is not filed with
the Commission within 30 days of the Company’s receipt of a Demand Registration
pursuant to Section 6(a), then the Company shall, as additional consideration
and not as a penalty, issue and deliver to the Holder who has requested to have
its Registrable Securities registered on such 30th day, and every 30 days
thereafter until such Demand Registration Statement is filed with the
Commission, a number of shares of Common Stock equal to 1% of the number of
shares of Common Stock into which this Note is convertible pursuant to Section
2(a) (before any adjustment pursuant to Section 2(b) of this Note, such number
of shares will be 300,000).

 

(ii)                  If the Demand Registration Statement has not been declared
effective by the Commission within 120 days of the Company’s receipt of a Demand
Registration pursuant to Section 6(a) (or 90 days if the Commission’s staff does
not review the Demand Registration Statement), then the Company shall, as
additional consideration, deliver to the Holder who has requested to have its
Registrable Securities registered on such 120th or 90th day, as applicable, and
on each successive 30th day thereafter until such Demand Registration Statement
has been declared effective by the Commission, a number of shares of Common
Stock equal to 1% of the number of shares of Common Stock into which this Note
is convertible pursuant to Section 2(a) (before any adjustment pursuant to
Section 2(b) of this Note, such number of shares will be 300,000).

 

 

4

--------------------------------------------------------------------------------


 

 

(iii)               Notwithstanding anything to the contrary contained in this
Section 6, the Company shall not be required to issue and deliver to the Holder
additional shares of Common Stock pursuant to Sections 6(b) and 6(c) to the
extent that Registrable Securities may be sold by the Holder without limitation
pursuant to Rule 144 under the Securities Act.

 

(b)                 Piggyback Registration.  In the event the Company proposes
to register any of its securities under the Securities Act by filing any form of
registration statement (other than Form S-4 or Form S-8 or the successor form of
either of them) that would legally permit the inclusion of the Registrable
Securities (including a Demand Registration pursuant to Section 6(a)), the
Company shall give the Holder written notice thereof as soon as practicable but
in no event less than 30 days prior to the filing of such registration
statement, and shall provide the Holder an opportunity to include in such
Registration all Registrable Securities requested by the Holder in writing to be
included therein.  If the Holder chooses to include in any such registration
statement all or any part of the Registrable Securities, such Holder shall,
within 10 days after the above-described notice from the Company, so notify the
Company in writing.  Such notice shall state the intended method of disposition
of the Registrable Securities by the Holder.  If such Holder decides not to
include all of its Registrable Securities in any registration statement
thereafter filed by the Company, the Holder shall nevertheless continue to have
the right to include any Registrable Securities in any subsequent registration
statement or registration statements as may be filed by the Company with respect
to its securities, all upon the terms and conditions set forth herein.  The
Holder shall have one piggyback registration right pursuant to this Section 6(b)
and a registration will not count as a piggyback registration until it has
become effective and includes 100% of the Registrable Securities requested by
such Holder to be included in the registration statement.

 

7.             General.

 

(a)                  Amendments; Waivers.  No provision of this Note may be
waived or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Holder or, in the case of a waiver, by the
party against whom enforcement of any such waiver is sought.  No waiver of any
default with respect to any provision, condition or requirement of this Note
shall be deemed to be a continuing waiver in the future or a waiver of any
subsequent default or a waiver of any other provision, condition or requirement
hereof, nor shall any delay or omission of either party to exercise any right
hereunder in any manner impair the exercise of any such right.

 

(b)                 Construction.  The headings herein are for convenience only,
do not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

 

5

--------------------------------------------------------------------------------


 

 

(c)                  Successors and Assigns; Survival.  This Note shall be
binding upon and inure to the benefit of the parties and their successors and
assigns.  This Note and the obligations hereunder may not be assigned by the
Company without the prior written consent of the Holder.  The Holder may assign
this Note and its rights hereunder (including the registration rights set forth
in Section 6) without the consent of the Company.  The terms of Section 6 of
this Note shall survive the repayment of this Note and the Holder (including its
successors, assigns and transferees of this Note and the Common Stock underlying
this Note) shall be entitled to exercise and receive the benefits of the
registration rights set forth in Section 6 hereof following the repayment of
this Note. Notwithstanding the foregoing, no successor, assign or transferee of
this Note or the Common Stock underlying this Note shall be entitled to exercise
and receive the benefits of the registration rights set forth in Section 6
hereof to the extent that the Registrable Securities held by such Holder may be
sold without limitation pursuant to Rule 144 under the Securities Act.

 

(d)                 Severability.  If any provision of this Note is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Note shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Note.

 

(e)                  Replacement of the Note.  If any certificate or instrument
evidencing this Note is mutilated, lost, stolen or destroyed, the Company shall
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested.  The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Note.

 

(f)                    Usury.  To the extent it may lawfully do so, the Company
hereby agrees not to insist upon or plead or in any manner whatsoever claim, and
will resist any and all efforts to be compelled to take the benefit or advantage
of, usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by the
Holder in order to enforce any right or remedy under this Note.  Notwithstanding
any provision to the contrary contained in this Note, it is expressly agreed and
provided that the total liability of the Company under this Note for payments in
the nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under this Note exceed such Maximum Rate.  It is agreed that if
the maximum contract rate of interest allowed by law and applicable to this Note
is increased or decreased by statute or any official governmental action
subsequent to the date

 

 

6

--------------------------------------------------------------------------------


 

 

hereof, the new maximum contract rate of interest allowed by law will be the
Maximum Rate of interest applicable to this Note from the effective date
forward, unless such application is precluded by applicable law.

 

(g)                 Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof.

 

[Remainder of This Page Intentionally Left Blank; Signature Page to Follow]

 

 

7

--------------------------------------------------------------------------------


 

 

                IN WITNESS WHEREOF, the Company has caused this Note to be duly
executed by duly authorized officer as of the date set forth above.

 

 

MMA MEDIA INC.

 

 

 

 

By:

 

 

 

Michael Kurdziel

 

 

Chief Executive Officer

 

ACKNOWLEDGEMENT AND AGREEMENT:

 

                The undersigned Holder hereby acknowledges and agrees that this
Note amends, restates and replaces in its entirety the Original Note.

 

 

THE HOLDER:

 

TAPIRDO ENTERPRISES, LLC

 

 

By:

 

 

Adam Roseman

 

Manager

 

 

8

--------------------------------------------------------------------------------

 